DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 June 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 recite the limitation "the discharge port" in lines 2 and 1, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the storage" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Oda et al. (US 2004/0001126 – hereinafter Oda.)
Regarding claim 1, 
	Oda discloses a liquid supply apparatus [46 in fig. 1] that supplies liquid to a liquid ejection apparatus [12 in fig. 1], comprising: 
a liquid tank [30 in figs. 1-5] that stores the liquid [paragraphs 0057 and 0058]; and 
a conveyer [54 in figs. 2-5] that loads a refill container [48 in figs. 1-5] to a refill position of the liquid tank to replenish the liquid [through positioning arms 60; paragraphs 0065 and 0070-0072.]

Regarding claim 2, 
	Oda further discloses the liquid supply apparatus further comprising: 
a storage [52 in figs. 2-5] that stores a plurality of the refill container, 
wherein the conveyer conveys the refill container in the storage to the liquid tank [as seen in figs. 2-5; paragraphs 0070-0072.]

Regarding claim 3, 
	Oda further discloses the liquid supply apparatus further comprising: 
a controller that controls the conveyer to load the refill container in the storage to the refill position according to a liquid level of the liquid tank [paragraph 0107.]

Regarding claim 4, 
	Oda further discloses wherein the conveyer loads the refill container in the refill position such that a discharge port of the refill container faces downward [paragraph 0005 teaches that a port that faces downward is well-known; as seen in fig. 21.]

Regarding claim 5, 
	Oda further discloses the liquid supply apparatus further comprising: 
an opener [110 in fig. 11] that is disposed at the refill position and that opens the discharge port of the refill container [paragraphs 0083 and 0088; also, see 112 Rejection.] 

Regarding claim 6, 
	Oda further discloses wherein the discharge port of the refill container is openable by a pressing force that acts when the conveyer loads the refill container to the refill position [paragraphs 0070-0072; also see 112 Rejection above.]
Regarding claim 8, 
	Oda further discloses wherein the liquid tank comprises a first liquid tank and a second liquid tank [for different colors; paragraph 0058], 
wherein the storage for storing the refill container comprises a first storage and a second storage [the frame has a location for each container of a different color], and 
wherein the conveyer is composed of a single conveyer that performs a conveyance of the refill container in the first storage to a first refill position of the first liquid tank and a conveyance of the refill container in the second storage to a second refill position of the second liquid tank [as seen in figs. 2 and 5; also, see 112 Rejection above.]

Regarding claim 9, 
	Oda further discloses a liquid supply system, comprising: 
liquid supply apparatuses that are provided respectively for plural types of liquids [inks of different colors], each of the liquid supply apparatuses being the liquid supply apparatus according to claim 1 [see rejection above.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oda in view of Koganehira (US 2018/0370241.)
Regarding claim 7, 
	Oda discloses the claimed limitations as set forth above but fails to expressly teach discloses wherein the conveyer performs a stirring action at a point in a conveyance path of the refill container.

	However, in the same field of endeavor, Koganehira discloses a method of refilling sub-tanks [40 in figs. ], wherein a control unit [32 in fig. ] stirs the liquid in the sub liquid containing portion 44 included in the refill-side sub tank 40A by moving the agitation rollers 45 [paragraphs 0038 and 0082.]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Oda invention to include means for stirring the refill container at a point in a conveyance path as taught by Koganehira for the purpose of reducing the possibility that unevenness occurs in the concentration distribution in the liquid in the refill-side sub tanks (paragraph 0082.]   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chino discloses a liquid supply apparatus that supplies liquid to a liquid ejection apparatus [21 in figs. 1-3], comprising: a liquid tank [27 in fig. 2] that stores the liquid; and a conveyer [user/operator] that loads a refill container [a bottle] to a refill position of the liquid tank to replenish the liquid [Abstract; paragraphs 0006, 0007, 0027, 0084, and 0102; as seen in fig. 7; by definition, a conveyor may be a person that transports a thing.]
Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/JANNELLE M LEBRON/                                                                                                                                                                                                        Primary Examiner, Art Unit 2853